Citation Nr: 1614751	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-15 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
  
2. Entitlement to service connection for disability manifested by abdominal pain, to include renal stones and hernia.
 
3. Entitlement to service connection for disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from December 1983 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2012, the case was remanded to the agency of original jurisdiction (AOJ) for further development.   Along with the claims listed above, the August 2012 remand also addressed a claim for service connection for an acquired psychiatric disability.  However, in a subsequent February 2013 rating decision, the AOJ granted this claim.  Consequently, it is no longer on appeal before the Board.  

As the Veteran's combined disability rating is currently 90 percent and as the this decision is granting service connection for a few additional disabilities, the Board has considered whether a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, as the evidence indicates that the Veteran is still working in an apparent full-time capacity, such a claim has not been raised, at this time.  The Veteran should consider these facts prior to filing any additional service connection claims. 


FINDINGS OF FACT

1.  The Veteran's right shoulder disability, right inguinal hernia, and hyperactive bladder and benign prostatic hypertrophy with urinary frequency are reasonably shown to have first become manifest during service.   

2.  The Veteran is not shown to have kidney stones; any current gastrointestinal disability manifested by diarrhea and nausea; any current skin disability manifested by hair loss attributable to male pattern baldness or change in skin pigmentation; or any current disability manifested by fatigue that is separate from the fatigue he experiences in conjunction with his already service-connected sleep apnea and psychiatric disability. 
CONCLUSIONS OF LAW

1.  The criteria have been met for service connection for right shoulder disability, status post right inguinal hernia repair, and hyperactive bladder and benign prostatic hypertrophy with urinary frequency.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria have not been met for service connection for kidney stones; gastrointestinal disability manifested by diarrhea and nausea; skin disability manifested by hair loss and/or skin pigmentation change; and disability manifested by fatigue.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
  
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right shoulder disability

The Veteran alleges that he has experienced right shoulder pain on and off ever since a right shoulders injury during service.  The service treatment records show that the Veteran was involved in a motor vehicle accident in November 1984.  He reported tenderness around the deltoid muscle of the right arm following the accident and was diagnosed with a contusion in that area.  At an April 2006 VA examination, the Veteran reported that he was currently experiencing shoulder/arm flare-ups three times per month.  Physical examination showed some level of reduced shoulder motion with pain.  Upon right shoulder X-ray, limitation of motion was observed, as the shoulder was not imaged in true external rotation.  

At a September 2012 VA examination, the examiner noted that the Veteran had been found to have documented arthritis of the right shoulder, including on a December 2007 X-ray, which showed degenerative changes of the acromioclavicular joint, which appeared stable.  Given that the Veteran did experience a right shoulder injury in service; has reported continuity of symptomatology since that time; spent approximately twenty-two years (i.e. a significant portion of his life) in service with degenerative arthritis of the right shoulder diagnosed as early as December 2007, only two years after service, the evidence reasonably indicates that this disability is related to service.  

Notably, the September 2012 VA examiner opined that it was less likely than not that the right shoulder disability was related to service, indicating that review of the evidence had not established chronicity.  However, it does not appear that the examiner considered the Veteran's own competent reporting in formulating this opinion; thus, the Board does not afford it any significant probative value.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for right shoulder disability is warranted.  38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

B.  Disability manifested by abdominal pain, to include renal stones and hernia.

Considering the Veteran's claim for service connection for hernia, at an April 2006 private medical visit, it was noted that he had undergone a laparoscopic hernia repair on the right groin approximately two weeks earlier.  Additionally, he provided service treatment records, which appeared to show that he had similar symptoms in June 2005.  However at that time, he was considered to have a case of epididymitis.  The examining physician noted that it was possible that the Veteran's symptoms in June 2005 were actually from a hernia and not from epididymitis.  

Additionally, at a September 2012 VA abdominal examination, the examiner diagnosed the Veteran with history of right inguinal hernia status post repair.  Thus, given that the Veteran had actual right hernia repair surgery only 4 months after service; given that he experienced earlier symptoms in the same anatomical area while still in service; and resolving any reasonable doubt in the Veteran's favor, the evidence establishes that his right inguinal first became manifest during service.  Accordingly, service connection for status post right inguinal hernia repair is warranted.  38 C.F.R. § 3.102, 3.303; Alemany, 9 Vet. App. 518 (1996).

Considering  the Veteran's claim for service connection for renal stones, the service treatment records include a January 1985 progress note, which indicates that the Veteran was suffering from abdominal pain, which he thought might have been from kidney stones.  However, kidney stones were not found at that time or at any other time during service.  Similarly, at a September 2012 VA examination, the VA examiner found that the Veteran did not currently have kidney stones and that a review of the claims file did not indicate that he had ever had kidney stones.  In the absence of proof of a current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim for service connection for kidney stones must be denied.  

C.  Disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability.

In his April 2006 claim, the Veteran essentially asserted that service connection should be awarded for a multi-symptom chronic illness, involving the symptoms listed above, stemming from his Gulf War Service.  The Veteran indicated that a change in his physical appearance such as hair loss and skin color change had been noted along with an overall level of fatigue.  He reported exposure to oil well fires and possible exposure to pesticides and chemical agents during service.  

Additionally, he reported that he took approximately 21 tablets of pyridostigmine bromide (PB), which were prescribed as a prophylaxis for possible chemical exposure.  He noted that taking this medication gave him nausea and diarrhea.  

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more post-service, under the appropriate diagnostic code of 38 C.F.R. Part 4.   By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Board notes that the Veteran has asserted that he experienced diarrhea and nausea during service, particularly in conjunction with taking PB tablets as a prophylactic for potential exposure to certain chemical agents.  He also appears to allege that he has continued to experience diarrhea and nausea since this time.  At a September 2012 VA gastrointestinal examination, the Veteran reported that he currently had diarrhea that would come and go and that he had not had this condition evaluated by medical personnel.  He also indicated that he had had no nausea to speak of in the past year.  The examiner diagnosed the Veteran with normal gastrointestinal examination and found that the Veteran's reported nausea and diarrhea were not found to be symptoms of a diagnosable disorder.  

The service treatment records do not show any findings of chronic gastrointestinal disability manifested by diarrhea and/or nausea.  Also, while the Veteran has reported experiencing symptoms of diarrhea and nausea post-service (and is competent to make such a report), he has also not been found to have any chronic gastrointestinal disability manifested by diarrhea and/or nausea post-service.  In this regard the post-service medical treatment records are silent for any such diagnosis.  Also, the September 2012 VA examiner found that the Veteran's gastrointestinal functioning was within normal limits on examination, thus tending to indicate that a chronic disability manifested by diarrhea and nausea was not present.  The VA examiner did indicate that the Veteran's reported nausea and diarrhea were not found to be symptoms of a diagnosable disorder, thus indicating that these symptoms could be the result of an undiagnosed illness.  However, such undiagnosed illness is not shown to have become manifest to a degree of 10 percent or more post-service.  (E.g. diarrhea and/or nausea have not been shown to be moderate in degree with frequent episodes of bowel disturbance with abdominal discomfort so as to warrant a 10 percent rating by analogy to Diagnostic Code 7319 pertaining to irritable colon syndrome.  See 38 C.F.R. § 4.114).  

In this regard, the September 2012 VA examiner specifically found that the Veteran's current gastrointestinal symptomatology did not have any impact on his ability to work and there is no specific evidence of record to the contrary (i.e. evidence tending to indicate that any current undiagnosed illness manifested by diarrhea and/or nausea has been 10 percent or more disabling at any time post-service or has had any impact on the Veteran's ability to work).  Accordingly, as no current gastrointestinal disability has been diagnosed and as an undiagnosed gastrointestinal illness manifest to a degree of 10 percent or more post-service has not been shown, service connection for gastrointestinal disability manifested by diarrhea and nausea, to include as due to undiagnosed illness is not warranted.  38 C.F.R. §§ 3.303, 3.317.

Regarding hair loss, at a September 2012 VA examination, the examiner found that the Veteran had male pattern baldness by definition.  There is no medical evidence to the contrary; i.e. evidence indicating that the hair loss is due to some other cause or due to an undiagnosed illness.  Also, although the Veteran is competent to report hair loss occurring during service, as a layperson, his opinion concerning the etiology of the hair loss may not be afforded significant probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the weight of the evidence indicates that the hair loss is attributable to the specific diagnosis of male pattern baldness.  Consequently, there is no basis for awarding service connection for disability manifested by hair loss based on undiagnosed illness.   38 C.F.R. § 3.317.  

Also, more generally, the Veteran's male pattern baldness is not shown to be in any way disabling.  In this regard, the VA examiner found that the baldness did not cause any scarring or disfigurement and had not resulted in the receipt of any medical treatment.  Additionally, the examiner found that the male pattern baldness die not impact the Veteran's ability to work.  The Board notes that alopecia areata manifested by hair loss on the head is considered a disability for VA compensation purposes, albeit a non-compensable one.  See 38 C.F.R. § 4.119, Diagnostic Code 7831.  However, this condition has actually been classified as an auto-immune disease that often involves more acute instances of hair loss (i.e. hair falling out in clumps).  Thus, it is distinguishable from male pattern baldness in terms of it actually constituting a disability for VA purposes.  

Once again, in the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for hair loss, diagnosed as male pattern baldness, must be denied.      

Similarly, regarding change in skin pigmentation, the September 2012 VA examiner found that there was no skin pigmentation disorder of the face.  There was a noted 1/2 of the upper arm that was a lighter shade from the surrounding skin looking from an anterior view.  However, the examiner found that this difference in skin shade did not impact the Veteran's ability to work, nor did he otherwise find that it was disabling to any degree.  Nor is there any other evidence of record tending to indicate that the Veteran has a current skin pigmentation change that is disabling in any way.  Further, while the Veteran has alleged experiencing a change in skin pigmentation, he has not alleged that it is in any way disabling to him.  In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for disability due to change in skin pigmentation, including as due to undiagnosed illness, must be denied.  

Regarding fatigue, the Veteran is already service-connected for insomnia/sleep apnea, currently rated as 50 percent disabling, and is also service-connected for psychiatric disability, currently rated as 50 percent disabling, with both disabilities resulting in sleep impairment.  The medical evidence of record does not establish that the Veteran has a disability manifested by the presence of chronic fatigue, separate from the fatigue naturally associated with the sleep impairment resulting from these two disabilities.  Accordingly, there is no basis for awarding service connection for a separate disability manifested by fatigue.  See e.g. 38 C.F.R. § 4.14 (evaluation of same manifestation of a disability under different Diagnostic Code constitutes pyramiding and is to be avoided); Brammer, 3 Vet. App. 223 (1992).  

Regarding urinary frequency, at a September 2012 VA genitourinary examination, the examiner diagnosed the Veteran with hyperactive bladder, benign prostatic hypertrophy and urinary frequency.  The Veteran reported that he developed urinary frequency during the military.  Also, the examiner noted that during a January 2006 visit with an urologist, the Veteran was found to have a hyperactive bladder and a mildly enlarged prostate.  The Veteran was at that time treated for hyperactive bladder with medications but he was no longer taking these medications.  Additionally, the examiner indicated that the Veteran's voiding dysfunction resulted from the hyperactive bladder and prostatic hypertrophy.  The examiner concluded that it was more likely than not that the Veteran's urinary frequency was due to a hyperactive bladder, a diagnosable disorder, as the January 2006 urologist  had clearly come to this conclusion.  Thus, this symptomatology is not shown to result from an undiagnosed illness.  However, given that the urinary frequency from hyperactive bladder and benign prostatic hypertrophy were clearly diagnosed by an urologist only one month following separation from service and resolving any reasonable doubt in the Veteran's favor, service connection for genitourinary disability, including hyperactive bladder and benign prostatic hypertrophy with urinary frequency, is warranted.  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in letters sent to the Veteran in June 2006 and June 2008.     

 VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent post-service outpatient treatment records are associated with the claims file.  Additionally, the Veteran has been provided with appropriate VA examinations in relation to the claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.     
ORDER

Service connection for right shoulder disability is granted.

Service connection for status post right inguinal hernia repair is granted.    

Service connection for hyperactive bladder and benign prostatic hypertrophy with urinary frequency is granted.  

Service connection for disability manifested by fatigue, hair loss, nausea, diarrhea, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability, is denied.

  
______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


